Citation Nr: 1707639	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  16-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches. 

4. Entitlement to service connection for temporomandibular joint disorder (TMJ). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to August 1947.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for headaches and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hearing loss manifested many years after service and is otherwise not related to service.

2. The Veteran's tinnitus manifested many years after service and is otherwise not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hearing loss and tinnitus are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hearing loss and tinnitus, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus disorders began after service but are related to artillery noise he experienced in service.   In December 2015, the Veteran's son submitted a statement in which he claimed that, during his childhood, the Veteran complained of ringing in his ears due to service. 

Despite these contentions, the Board finds that the Veteran is not entitled to presumptive service connection for his hearing loss and tinnitus.  The Veteran's service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss or tinnitus.  The Veteran's separation evaluation showed normal results for the whisper test, and neither hearing loss nor tinnitus were documented.  Importantly, the Veteran testified at the November 2016 Board hearing that his hearing loss and tinnitus began after service. 

Moreover, the evidence does not show that the Veteran's hearing loss and tinnitus began within one year after service.  His post-service VA medical records show that he presented with complaints of hearing loss and tinnitus in December 2000.  At that time, he reported that the disorders began one year prior to the medical visit.  Although he was referred to a specialist, the Veteran canceled the appointment and did not seek further treatment for his hearing issues until 2013. 

In light of the medical and lay evidence, the Board finds that symptoms of hearing loss and tinnitus were not chronic in service or continuous after service separation, and these disorders did not manifest to a compensable degree within one year of service separation.  The Board thus finds that the Veteran is not entitled to presumptive service connection for either disorder. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  There is no doubt the Veteran was exposed to acoustic trauma during service.  The Board finds, however, that the Veteran's hearing loss and tinnitus do not warrant direct service connection because the evidence does not demonstrate that they are related to service.  In making this determination, the Board relied heavily on the 2013 VA medical examination.  The examiner reviewed the Veteran's service records, post-service medical and occupational history, including the acoustic trauma experienced during a 1968 work explosion, the Veteran's contentions, and relevant scientific literature.  She opined that the Veteran's noise exposure during civilian life was "far greater" than during his military service, and it was less likely than not that his hearing loss and tinnitus disorders were related to service. 

The Board considered the March 2013 private medical opinion in which the Veteran's physician related his hearing disorders to acoustic trauma in service.  The Board finds, however, that the 2013 VA medical examination has more probative value than the March 2013 private opinion.  The private opinion was on a form document and did not include any rationale, explain the Veteran's delayed manifestation of hearing loss, nor indicate whether the Veteran's occupational history and post-service acoustic trauma was considered.  Considering the nature of the post-service work injury and the acoustic trauma therein, any opinion that does not account for this fact is incomplete.  The VA medical opinion was based on not only the Veteran's service duties but also his post-service occupational history, and the examiner provided a thorough rationale supported by relevant scientific literature.  

The Board also considered the Veteran's statements relating his disorders to service.  As a layperson, the Veteran is not competent to report that his current hearing loss or tinnitus was caused by in-service noise exposure.   See Layno, 6 Vet. App. 465, 470.  That issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his hearing loss and tinnitus disorders.  Thus, the Veteran's nexus statements are not competent evidence.

In consideration of the evidence, including the Veteran's service records, post-service medical records, and the Veteran's statements, the Board finds that his hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, lay statements, and service treatment records.  The Veteran was also afforded a VA medical examination to assist in determining the etiology of his hearing loss and tinnitus.  The opinion is adequate because it was issued by appropriate medical professional, included a rationale, and was based on an accurate review of the Veteran's record, history, and symptomatology.  

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA), but no SSA records are associated with the claims file.  
The Veteran has not stated that these SSA records would shed light on the etiology of his hearing loss and tinnitus disorders, and the record shows that he applied for SSA benefits after he was rendered unemployable by his 1968 work accident.  The Veteran is now in his 80s, so any benefits he currently receives from Social Security would be retirement benefits.  Once a person reaches full retirement age, any disability benefits are automatically converted to retirement benefits.  At that time, in the normal course of business, the Social Security Administration destroys all records associated with the claim for disability benefits.  See 68 Fed. Reg. 71210 (December 22, 2003).  Thus, it would be futile to request any records from Social Security.

Additionally, the Veteran provided testimony at a Board hearing in November 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although new evidence was received after the November 2015 Statement of the Case, the evidence was submitted by the Veteran and does not require waiver of initial AOJ consideration as the Veteran's substantive appeal was received after February 2, 2013.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The Veteran contends that his TMJ disorder was caused by a rifle hitting him in the face during basic training, breaking several teeth.  In the November 2016 Board hearing, he alleged that his symptoms began immediately after service and he had difficulties closing his mouth while eating.  

The Veteran's service records show that he had several dental extractions, but the cause of these extractions is unclear.  Post-service records show that the Veteran was involved in a work explosion in 1968.  He complained of dizziness and headaches following the accident, and was diagnosed with post-traumatic encephalopathy in 1971.

An October 2001 VA medical record shows treatment for TMJ pain, but the date of origin is unclear-the Veteran reported that his TMJ pain began in the 1970s as well as the late 1990s.  An x-ray showed normal TMJ anatomy and he was diagnosed with muscle tension discomfort in the muscles of mastication and neck, as well as mild TMJ internal derangement of the discs bilaterally.  The Veteran contends that his headaches are secondary to the TMJ disorder, and that his physicians have related his headaches and TMJ to service. 


In light of the Veteran's contentions, service records, and post-service medical history, the Board finds that VA's duty to provide a medical examination has been triggered in this case and a remand is necessary to obtain medical opinions.  The Veteran is encouraged to submit all medical documentation that supports his claims for service connection for TMJ and headaches, including physicians' statements that relate his disorders to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's Tampa VAMC treatment records from November 2015 to the present with the file.

2. Forward the claims file to an appropriate VA medical provider to assist in determining the etiology of the Veteran's headaches and TMJ disorders.  An in-person examination is not necessary unless otherwise determined by the examiner.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record, the examiner should provide answers to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's TMJ is directly related to service?  Address the Veteran's service dental records and contentions that his TMJ is related to a rifle hitting him in the face during basic training.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by his TMJ?  

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are aggravated by his TMJ?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


